ON APPLICATION FOR REHEARING.
CARVER, J.
For the reasons given in the decision denying a rehearing in the case of Monroe Hardware Company, Inc., vs. A. Delatte et al, No. 2301 on the docket of this court, it is decreed that the rehearing asked for in this case be refused, with the modification that instead of plaintiff in the call in warranty having the right to execute the judgment herein rendered on depositing $1109.40, it is decreed that it shall have the right only on depositing $1807.97; out of which deposit shall be paid pro rata the judgment in favor of the plaintiff in this suit and such judgments as may be or may have been rendered in favor of the plaintiffs in the following suits on the docket of this court in which warrantor herein has been called in warranty, namely:
No. 2301, Monroe Hardware Co., Inc., vs. A. Delatte et al.
No. 2303, C. C. Bell vs. A. Delatte et al.
No. 2304, Monroe Hardware Co., Inc., vs. H. L. Thompson et al.
The right is reserved to defendant, Ouachita Valley Camp No. 10, Woodmen of the World, to apply for a rehearing.
The judgment herein rendered in favor of Ouachita Valley Camp No. 10, Woodmen of the World, against Union Indemnity Company, shall be credited with the share of the plaintiff herein on the deposit of $1807.97
Ouachita Valley Camp No. 10, Woodmen of the World, defendant, shall pay the costs of this appeal; all other costs to be paid by the warrantor, Union Indemnity Company.
Odom, Judge, recused.
REYNOLDS, J.
In this case plaintiff established by the testimony of Felix A. Terzia and J. M. Myatt the correctness of its account sued on and that the items mentioned thereon went into and made part of the building of Ouachita Valley Camp No. 10, Woodmen of the World. The defendant offered no evidence to the contrary.
The other issues herein presented are covered by the decision of this court in case No. 2301, Monroe Hardware Company, Incorporated, vs. A. Delatte et al., and for the reasons therein expressed the judgment appealed from is affirmed, except that portion of the judgment in favor of Ouachita Valley Camp No. 10, Woodmen' of the World, and against the warrantor, Union Indemnity Company, and that portion of the judgment is amended by staying execution thereon until Ouachita Valley Camp No. 10, Woodmen of the World, pays to the warrantor, Union Indemnity Company, of deposits in the registry of the District Court of Ouachita Parish, Louisiana, to be paid on the privilege claims mentioned in this suit as unpaid, the sum of eleven hundred and nine and 40-100 dollars, and as thus amended the judgment appealed from is affirmed. The costs of the lower court to be paid as provided in the judgment appealed from. The costs of the appeal to be paid by Ouachita Valley Camp No. 10, Woodmen of the World.